Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 21-40 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
communicating with a listing system to update a listing for a vehicle, wherein the listing includes a listing image of the vehicle;
receiving, from an identification application executing on a mobile device distinct from the listing system, an identifier for the vehicle and an image of the vehicle;
identifying the listing using the received identifier;
updating the listing for the vehicle based on an age of the listing meeting a predetermined threshold to include a view of the received image that is different from a view of the listing image;
updating the listing for the vehicle based on the age of the listing meeting a predetermined threshold (claim 31);
updating the listing for the vehicle based on an age of the listing meeting a predetermined threshold to include a view of the acquired image that is different from a view of the listing image (claim 40);
assessing a quality of the listing and received images using an object detection model
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial activities such as marketing and sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
at least one processor;
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
an identification application and an object detection model
wherein the identification application is configured to include a neural network architecture and object detection model (claim 31)
wherein the provider system includes an identification application (claim 40)
a mobile device (claim 40);
a provider system (claim 40);
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of these additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 22-23, 25-29 are directed to the abstract idea itself. In addition, even if they were not directed to the abstract idea, they do not amount to an integration according to any one of the considerations above.
As for claim 24, the step of receiving video data including an image of the vehicle and claims 30 and 36 discussing applying the machine learning model to validate the received identifier, do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
at least one processor;
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
a mobile device (claim 40);
a provider system (claim 40);
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
	

Response to Arguments
	
i.	The applicant respectfully argues on pages 11-13 that the claims do not recite an abstract idea. The examiner respectfully disagrees. The limitation of “updating the listing for the vehicle based on an age of the listing meeting a predetermined threshold to include a view of the received image that is different from a view of the listing image;” is a method of organizing human activity because it involves commercial interactions such as marketing and sales activities. Maintaining a listing for a vehicle and updating the listing data is important to help users “shopping for a vehicle” (paragraph [0015] of the applicant’s specification). For these reasons, the applicant’s arguments are not persuasive.
ii.	The applicant further argues on pages 12-13 that the act of updating listings to include new images of the vehicles improves computer functionality. The examiner respectfully disagrees as such as step does not improve computer functionality but instead improves the business process of buying a car having updated information. Whether that information is via a recent photo provided on a computer or a recent photo taken in physical form, the result is the same – the customer can make a more informed decision before completing a purchase.
	For these reasons, the applicant’s arguments are not persuasive.
iii.	 The applicant respectfully argues on page 14 that the recited elements are not well-understood, routine, and conventional. The examiner notes that the examiner has not asserted that the limitations are well-understood, routine, and conventional. Therefore the argument is moot.

Remarks
	
In the present application, claims 21-40 are not in condition for allowance because they are rejected under 35 U.S.C. 101. 
The closest prior art of record is Hao (US 10,467,507) and the closest non-patent literature of record is Reference U (see PTO-892).
Additional prior art cited but not relied upon includes:
Vasisht 10,140,553 - discusses using AI to identify attributes in a vehicle image
Chakraborty 2018/0137087 - discusses generating an item details page which includes images
Chellam 2017/0286372 - discusess identifying linked images based on different views of the images
Systrom 2014/0278998 - discusses adding additional images of a product and ensuring the additional images are in focus and meet other criteria
Wang, Yi, et al. "Smartphoto: a resource-aware crowdsourcing approach for image sensing with smartphones." Proceedings of the 15th ACM international symposium on mobile ad hoc networking and computing. 2014.

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625